Title: To George Washington from Henry Knox, 17 November 1780
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            Camp at Pracaness 17 Nov. 1780.
                        
                        A doubt having arisen respecting the mode of appointing officers of artillery under the new arrangement of
                            the Army, I beg leave to refer the matter to Your Excellency for decision.
                        The corps of artillery is to consist of four regiments—the officers to rise regimentally to captains, and
                            from that grade to field officers in the line of the corps. This arrangement will render it difficult, if not
                            impracticable, for the States in which the respective regiments are raised to appoint or promote, as in the regiments of
                            infantry. Besides, an artillery officer must have qualifications which are not so necessary in the infantry. He ought to
                            possess some of the principles of the mathematics, which are essentially connected with the knowledge of artillery. He
                            ought to have a prepossession in favor of the profession, and such talents as will by experience render him equal to any
                            exigence of service to which he may be called.
                        These circumstances render it necessary that great circumspection should be used in filling up the present
                            vacancies in the regiments. The future reputation of the corps, and, in some degree, the service in general, may depend
                            upon an attention to the abilities of the persons now to be introduced as officers.
                        I shall be much obliged to Your Excellency to point out, as soon as may be convenient, some fixed mode in
                            which the appointments are to be made in future, that the officers commanding regiments may govern themselves accordingly.
                            I have the honor to be with the highest respect, Your Excellency’s most obedient servant
                        
                            H. Knox.
                        
                    